                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                 3:18-cv-550-FDW
                                (3:12-cr-62-FDW-1)

JOHN MOORE, JR.,                                      )
                                                      )
                       Petitioner,                    )
                                                      )
vs.                                                   )              ORDER
                                                      )
UNITED STATES OF AMERICA,                             )
                                                      )
                  Respondent.                         )
______________________________________                )

       THIS MATTER is before the Court on the Government’s Motion to Require Petitioner to

Comply with Rule 2(5) of the Rules Governing Section 2255 Proceedings, (Doc. No. 3). As the

Government notes in its motion, although Petitioner signed his pending motion to vacate, he

marked out the words “under penalty of perjury” on his form. See Rule 2(b)(5), 28 U.S.C.A. foll.

§ 2255 (motion to vacate must be signed under penalty of perjury “by the movant or by a person

authorized to sign it for the movant”). Within twenty (20) days of service of this Order, Petitioner

must sign the petition under penalty of perjury and resubmit it in accordance with Rule 2(b)(5) of

the Rules Governing § 2255 Proceedings.

       The Clerk is respectfully directed to mail Petitioner a form used by this Court for Section

2255 actions so that he may resubmit his claims on the form, signing it under penalty of perjury.

Petitioner’s failure to return his Section 2255 form, signed under penalty of perjury, within twenty

days of service of this Order may result in dismissal of this action without prejudice.

       IT IS THEREFORE ORDERED that the Government’s Motion to Require Petitioner to

Comply with Rule 2(5) of the Rules Governing Section 2255 Proceedings, (Doc. No. 3), is


                                                 1
              GRANTED. Once Petitioner returns the form signed under penalty of perjury, the Government

              shall have 45 days in which to file a Response to Petitioner’s motion to vacate.



Signed: December 11, 2018




                                                              2
